Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on April 22, 2022 has been entered.
Claims 40-49 and 51-61 are pending in the present application.
Claims 53 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 20, 2020.
Accordingly, claims 40-49, 51, 52, 54-56, and 58-61 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed April 22, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed October 22, 2021 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed April 22, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the IDS, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed October 22, 2021, claims 54-56 and 58-61 were rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Science, 2011 Vol. 33:593-596) (hereinafter, “Ting”) (submitted on the IDS filed January 2, 2020) in view of U.S. Patent Publication 20030083481 (hereinafter, “The ‘481 Application”).  This rejection is withdrawn in view of Applicant’s Arguments and Remarks filed April 22, 2022.
Double Patenting
In the previous Office Action mailed October 22, 2021, claims 40-52, 54-56, and 58-61 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,301,624 (hereinafter, “The ‘624 Patent”) in view of U.S. Patent Publication 20030083481 (hereinafter, “The ‘481 Application”).  This rejection is withdrawn in view of Applicant’s Arguments and Remarks filed April 22, 2022.


After careful reconsideration of the claims, a new grounds of rejection is presented and made of record as detailed below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 54-56 and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Science, 2011 Vol. 33:593-596) (hereinafter, “Ting”) (submitted on the IDS filed January 2, 2020) in view of Carlini et al. (PLOS One, 2010 Vol. 5: 1-13).
 The claims are drawn to a method of treating a subject with cancer, wherein the cancer expresses high levels of human satellite II (HSATII) RNA, the method comprising administering to the subject in need of treatment a therapeutically effective amount of a reverse transcriptase inhibitor.
Ting is relevant and relied upon in its entirety.  Particularly, Ting teaches aberrant overexpression of HSATII RNA in several cancers, including prostate cancer, but not in corresponding normal tissue.  See Abstract for example.  Ting teaches that the cancers evaluated in their studies comprises a mutation in Tp53.
Ting does not necessarily teach administering to a subject in need of prostate cancer treatment a therapeutically effective amount of a reverse transcriptase inhibitor. 
Carlini et al. teaches reverse transcription inhibition by a nucleoside reverse transcription inhibitor (NRTI), Abacavir (ABC) reduces cell growth, migration and invasion processes in PC3 and LNCaP prostate cancer cell lines of metastatic origin.  Carlini et al. conclude that their results demonstrate the potential of ABC as anticancer agent able to induce antiproliferative activity and trigger senescence in prostate cancer cells. 
Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design agents which treat subjects with cancer.  Reverse transcriptase inhibitors meet this need since they have been shown in the prior art to act as agents of prostate cancer treatment.  It is the Examiner’s position that using the combination of the prior art, the skilled artisan would have arrived at the claimed invention with a reasonable expectation.
Before the effective filing date of the claimed invention, it was well-known that HSATII was overexpressed in several cancers, including prostate cancer as taught by Ting.  It would have been obvious to a person of ordinary skill in the art to use the NRT inhibitor, ABC for the treatment of prostate tumor cells overexpressing HSATII for the purpose of inhibiting the upregulated gene.
The art provides guidance in the form of known, effective, and practiced types of reverse transcriptase inhibitors for the treatment of cancer.  Before the effective filing date of the claimed invention, the art was replete with examples describing the use of reverse transcriptase inhibitors in cancer treatment, including prostate cancer.  A person of ordinary skill in the art would have used the treatment method of Carlini et al. with the diagnostic of Ting to arrive at the claimed subject matter.  
A person of ordinary skill in the art would have been motivated and expected success to use the treatment method of Carlini et al. as an anticancer agent to induce antiproliferative activity in prostate cancer cells as taught and suggested by Carlini et al.  Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Claims Rejection - Improper Markush
Claims 51 and 55 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include reverse transcriptase inhibitors which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).    
The claims encompass different and unique reverse transcriptase inhibitors.  For example, in one instance, the claims are drawn to methods of using a small nucleotide or nucleoside analog reverse transcriptase inhibitor (NRTI).  In another instance, the claims encompass the use of a non-nucleoside reverse transcriptase inhibitor (NNRTI).  As Carlini et al. (PLOS One, 2010 Vol. 5: 1-13) report, compared to the NNRTIs, NRTIs have a different mechanism of action.  The NRTIs inhibit reverse transcription by being incorporated into the newly synthesized viral DNA (cDNA) and preventing its further elongation. They are classified as non-allosteric competitive substrate inhibitors.
NNRTIs bind to a hydrophobic pocket, near to the reverse transcriptase active site. The binding induces a conformational change in the protein, affecting its affinity for the substrate and, consequently, inhibiting reverse transcriptase enzymatic activity. NNRTIs are classified as allosteric non-competitive reverse transcriptase inhibitors.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 40-49, 51, 52, 54-56, and 58-61 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,301,624 in view of Carlini et al. (PLOS One, 2010 Vol. 5: 1-13).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method claims of U.S. Patent No. 10,301,624 in view of Carlini et al. embrace and encompass the method claims of the instant invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the issued Patent as certain preferred embodiments.  A person of ordinary skill in the art would have been motivated and expected success of combining the prostate cancer treatment method of U.S. Patent No. 10,301,624 with the prostate cancer treatment method of Carlini et al. for additive or beneficial cancer therapeutic effects.
The prior art provides guidance in the form of known, effective, and practiced types of compositions for treating prostate cancer.  Applicant is reminded that, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex lnc., 550 U.S. 398,416 (2007).
The claims of U.S. Patent No. 10,301,624 in view of Carlini et al. overlaps in scope and fully embraces that which is claimed in the instant invention.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,301,624 is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635